Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 1 of 34

United States Districll€ourt
Southern Q'iis_t§§:t of Texas

UNITED sTATEs DISTRICT COURT A;)R g 9 mg
SOUTHERN DISTRICT OF TEXAS _
MCALLEN DIVISION David J. Bz~adsey, clerk
UNTED STATES OF AMERICA §
. §
v. §
§ .
RICARDO QUINTANILLA §
also known as “Richard” § CRIMINAL NO. M-19-0522-S1

JOHN F. CUELLAR §
ARTURO C. CUELLAR, JR. §
also known as “AC” §
DANIEL J. GARCIA §
§
'§

. SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 1349
(Conspiracy to Commit Honest Services Wire Fraud)

At all times relevant to this Indictment, With dates, times, and amounts being approximates:
RELEVANT INDIVIDUALS AND ENTITIES

1. Defendant RICARDO QUINTANILLA (QUINTANILLA) aka “Richard”` is a
businessman who lived and Worked in Weslaco, Texas.

2. Defendant ARTURO C. CUELLAR, JR. aka. “A.C.,” is a resident of Progreso
Lakes, Texas, Who served as a commissioner of Hidalgo County, Texas, from March 2010 to
November 2010 and approximately January 2013 to December 2016.

3. Defendant JOHN F. CUELLAR is an attorney based in Weslaco, Texas, Who
served as a Weslaco City Commissioner from May 1995 to November 2014. For large parts of
his tenure on the Weslaco City Commission (the “commission”), including from at least June 2007

to May 2009 and from May 2010 to November 2014, JOHN F. CUELLAR was selected by the

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 2 of 34

commission to serve as mayor pro tem. As a commissioner, JOHN F. CUELLAR was an agent
of the City of Weslaco. v

4. ' Defendant DANIEL J. GARCIA (GARCIA) is an attorney based in Rio Grande '
‘ City, Texas, Who served on the Rio Grande City Consolidated lndependent School District Board
of Trustees.

5. Leonel “Leo” LOPEZ (LOPEZ) is a resident of Starr County, Texas.

6. Gerardo “Jerry” TAFOLLA (TAFOLLA) is a resident of Weslaco, Texas and an
elected member of the commission

7. Company A Was an international engineering and construction company that
performed large-scale infrastructure projects for public and private clients. Person A was an
employee of Company A. v

8. Company B Was an engineering company based in San Antonio, Texas. Person B
Was the owner of Company B.

9. Company C Was an engineering company based in McAllen, Texas. Person C was
the owner of Company C

10. Company D Was a business entity owned, in part, by ARTURO C. CUELLAR,
JR. and based in Corpus Christi, Texas. l -

11. - Person D Was an attorney based in Houston, Texas.

GENERAL ALLEGATIONS
The Weslaco Citv Commission

12.` The Texas Constitution, the laws of the State of Texas, and the charter of the City
of Weslaco established ethical standards of conduct for elected public officials, including Weslaco
City Commissioners. These standards included an oath to faithfully execute the duties of the office

of commissioner and to preserve, protect, and defend the Constitution and the laws of the United

2

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page' 3 of 34

States and the State of Texas. Accordingly, commissioners owed a fiduciary duty to the City of
Weslaco, the commission, and the people of the City of Weslaco.

13. As officials in the city government, defendant JOHN F. CUELLAR and
TAFOLLA each owed a fiduciary duty to the City of Weslaco and to its citizens_to perform the _
duties and responsibilities of their office free from corrupt influence As elected officials in the
State of Texas, JOHN F. CUELLAR and TAFOLLA swore to uphold the United States
Constitution, the Texas Constitution, and the laws of the State of Texas and to faithfully execute
the duties of their office.

14. The commission was authorized to take official action only When a quorum_a
majority of duly elected commissioners~was present. When a quorum was present, the
commission could act based on a majority vote. l

15. Pursuant to the Texas Open Meetings Act, Tex. Gov't Code Ann. § 551, et seq., the
commission, as a city government in Texas, was authorized to conduct official business only after
providing at least 72 hours of public notice of the time, place, and subject matter of the meeting.
Such meetings Were generally required to be open to the public, with closed meetings and
executive sessions permitted only under narrowly drawn exceptions.

l6. Prior to May 2008, the commission was Comprised of a mayor, a mayor pro tem,
and three commissioners elected at large. The mayor pro tem was a commissioner selected by a
majority vote of the commissioners to assume the mayor’s duties when the mayor was absent.

17. Starting in or about May 2008, the commission was comprised of six
commissioners elected from single-member`districts, a mayor elected at large, and a mayor pro

tem, selected in the same manner as prior to May 2008.

Case 7:19-cr-00522 Docum'ent 30 Filed on 04/09/19 in TXSD Page 4 of 34

18. Due to his long tenure on the commission and relationship to ARTURO C.
CUELLAR, JR., a prominent politician in H_idalgo County, JOHN F. CUELLAR exerted a
significant amount of power and influence on the commission and over other city officials JOHN
F. CUELLAR was the de facto leader of the commission’s majority voting bloc during the vast
majority of the charged conspiracy.

The Weslaco Water Treatment Facilities

19. ln or about 2004, the Texas Commission on Environmental Quality (“TCEQ”)
notified the City of Weslaco that its water treatment facilities were in violation of Texas
environmental regulations The city’s water treatment facilities included the Water Treatment
Plant (WTP), which processed_the city’s potable water, and the North Wastewater Treatment Plant
fNWWTP) and South Wastewater Treatment Plant (SWWTP), which together processed the city’s '
wastewater.

20. ln or about 2007, the commission voted to issue approximately $28l million in
municipal bonds to finance several infrastructure projects in the Weslaco area. The two largest
and costliest projects to be paid for by the bond funds were to rebuild the NWWTP and to perform
repairs to the WTP.

21. In or about 2008, the commission hired Company A to act as the construction
manager for the infrastructure projects to be funded by the bond issuance. Under the contract,
Company A would effectively select the companies to perform the infrastructure work to be paid
for with the bond iiinds.

22. ln or about March 18, 2008, Company A granted to itself, subject to the approval
of the commission, the contracts to rehabilitate the NWWTP and WTP, the two costliest projects

to be completed using the $28 million in municipal bond proceeds.

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 5 of 34

THE CONSPIRACY
23. From in or about March 2008 through in or about December 2016, in the Southern

District of Texas and elsewhere, the defendants,
RICARDO QUINTANILLA,
, also known as “Richard,”
JOHN F. CUELLAR,
ARTURO C. CUELLAR, JR.,
also known as “A.C.,”

and
DANIEL J. GARCIA

LOPEZ, and TAFOLLA, did knowingly combine, conspire, confederate, and agree together and
with others known and unknown to the Grand Jury, to devise and intend to devise a scheme and '
artifice to defraud and to deprive, by means of material false and fraudulent pretenses,
representations, and promises, and to transmit and cause to be transmitted by means of wire 4
communication in interstate commerce, any writings, signs, signals, pictures, and sounds for the
purpose of executing the scheme and artifice to defraud and deprive, that is, to deprive the City of
Weslaco, the Weslaco City Commission, and the citizens of Weslaco of their right to the honest
services of JOHN F. CUELLAR and TAFOLLA through bribery, in violation of 18 U.S.C. §§
1343 and 1346.
THE SCHEME TO DEFRAUD

24. From in or about March 2008 through in or about December 2016, in tli_e Southern
District of Texas and elsewhere, the defendants, QUINTANILLA, JOHN F. CUELLAR,
ARTURO C. CUELLAR, JR., GARCIA, LOPEZ, and TAFOLLA, and others known and
unknown to the Grand Jury, devised and intended to devise a scheme and artifice to d:efraud and
to deprive the City of Weslaco, the Weslaco City Commission, and the citizens of Weslaco of their
intangible right to the honest services of JOHN F. CUELLAR and TAFOLLA, both elected

officials, through bribery.

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 6 of 34

PURPOSE OF THE CONSPIRACY
25. The purposes of the conspiracy included, but were not limited to, the following:

a. ' For JOHN F. CUELLAR to enrich himself by accepting bribes in
exchange for using his official position as a Weslaco City Commissioner to take official
acts to benefit and help Company A, Company B, and Company C obtain millions of
dollars in contracts from the City of Weslaco; 1

b. For TAFOLLA to enrich himself by accepting bribes in exchange for using
his official position as a Weslaco City Commissioner to take official acts to benefit and
help CompanyA, Company B, and Company C obtain millions of dollars in contracts from
the City of Weslaco;

c. For ARTURO C. CUELLAR, JR. to enrich himself by keeping a portion
of the bribe funds paid to him by LOPEZ and then pay the remainder of the bribe funds to
JOHN F. CUELLAR;

d. For QUINTANILLA to enrich himself by keeping a portion of the bribe
funds paid to him by LOPEZ and then pay the remainder of the bribe funds to rl`AFOLLA;

e. For LOPEZ to enrich himself by keeping a portion of the bribe funds paid
by Company B and Company C; and

f. For GARCIA to help ARTURO C. CUELLAR, JR., JOHN F.
CUELLAR, and LOPEZ conceal the bribery conspiracy by laundering the bribes through
his interest on lawyers trust account (IOLTA). l

MANNER AND MEANS OF THE CONSPIRACY

26. The manner and means _by which the defendants carried out the conspiracy

included, but were not limited to, the following:

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 7 of 34

a. LOPEZ accepted at least approximately $4.1 million, paid through `
Company B and Company C, in order to pay bribes to JOHN F. CUELLAR and
TAFOLLA, through ARTURO C. CUELLAR, JR. and QUINTANILLA, respectively.

b. ARTURO C. CUELLAR, JR., QUINTANILLA, and LOPEZ corruptly
gave, offered, and promised things of value to JOHN F. CUELLAR and iAFOLLA,
including hundreds of thousands of dollars in cash, in exchange for specific official action
favorable to Company A, Company B, and Company C, including votes authorizing multi-
million dollar contracts for water treatment facilities iii the City of Weslaco. ;

c. JOHN F. CUELLAR, ARTURO C. CUELLAR, JR., QUINTANILLA,
LOPEZ and TAFOLLA, and other co-conspirators met at various locations in the Southern
District of Texas and elsewhere, to discuss the official action that JOHN F. (:jUELLAR
and TAFOLLA should take to benefit Company A, Company B, and Company C, and to
discuss the payment of bribes. -

d. ln order to conceal the scheme, JOHN F. CUELLAR, ARTURO C.
CUELLAR, JR., QUINTANILLA, LOPEZ, and TAFOLLA, took steps to arionymouSly
funnel the bribe payments to JOHN F. CUELLAR and TAFOLLA in a manner to avoid
detection that the payments came from Company B and Company C, including the
following:

i. LOPEZ received payments from Company B\ and Company C, as
well as payments from Company A that were passed through Company B and

Company C, for the purpose of paying bribes to JOHN F. CUEIEJLAR and

TAFOLLA, disguised as consulting fees due to LOPEZ.

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 8 of 34

ii. From in or about March 26, 2008 to in or about November 24, 2014,
LOPEZ wrote a total of approximately $l,398,000 in checks to AlRTURO C.
CUELLAR, JR. drawn on LOPEZ’s accounts at Lone Star National Bank.
iii. From on or about April 21, 2011 to on or about November 6, 2014
ARTURO C. CUELLAR, JR. directed employees of Company D to make a total
of approximately $405,000 in payments to JOHN F. CUELLAR from Company l
D, disguised as payments for legitimate legal services. y
iv. From on or about December 2012 to on or about April 2013,
_ ARTURO C. CUELLAR, JR., JOHN F. CUELLAR, and DANIEL J. GARCIA
funneled at least approximately $90,000 in bribe payments, disguised as payments
for legitimate legal services, through the IOLTA account for GARCIA§’s law firm.
v. From on or about September 2011 to on or about October 2014,
LOPEZ wrote a total of approximately $85,950 in checks to QUIN';TANILLA
drawn on LOPEZ’s accounts at Lone Star National Bank. 4
k vi. QUINTANILLA converted the checks from LOPEZ§ to cash at
Lone Star National Bank and shared approximately half of the :_cash with
TAFOLLA.
e. ' JOHN F. CUELLAR and TAFOLLA cast votes, at the direction of
LOPEZ, ARTURO C. CUELLAR, JR., QUINTANILLA, and their co-conspirators, to
l award contracts and payments to Company A, Company B, and Company C, or to benefit
Company A, Company B, and Company C in the execution and administration of their

contracts with the city.

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 9 of 34

f. JOHN F. CUELLAR directed city officials to call special meetings of the
commission wherein votes could be taken to benefit Company A, Company B, and
Company C, because special meetings were not publicized or recorded in the same way as
regular commission meetings, and the short notice provided for special meetings prevented
commissioners who would not vote with JOHN F. CUELLAR from attendin:g.

g. ln or about _2016, LOPEZ, QUINTANILLA, and their co-conspirators
provided TAFOLLA with questions to ask of other city officials, and which were intended
to benefit Company B, during a dispute between the City of Weslaco and Company B over
the City of Weslaco’s refusal to pay Company B’s invoices for the WTP. `

h. JOHN F. CUELLAR, ARTURO C. CUELLAR, JR., QUINTANILLA,
LOPEZ and TAFOLLA, and their co-conspirators used wire communications in interstate
commerce, such as mobile messaging applications, email, and interstate bank transfers, in
furtherance of the scheme to defraud

ovERT ACTS ` ' t

27,. In furtherance of the conspiracy and in order to accomplish its objects,_ JOHN F.
CUELLAR, ARTURO C. CUELLAR, JR., QUINTANILLA, LOPEZ and TAFOLbA and their
co-conspirators committed the following overt acts, among others, in the Southeszistrict' of
Texas and elsewhere: l

28. In or about 2008, Person A and Person B agreed with LOPEZ that they would pay v
LOPEZ to ensure that Company A and Company B obtained the contracts for certain construction
and engineering projects relating to the city’s Water treatment facilities LOPEZ agreed with
ARTURO C. CUELLAR, JR. and JOHN F. CUELLAR that JOHN F. CUELLAR would take
official action as a Weslaco City Commissioner to benefit Company A and Company`B, such as

by voting to grant them contracts with the city, in exchange for bribe payments
9

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 10 of 34

29. ln or about 2011, LOPEZ, with the knowledge of JOHN F. CUELLAR and
ARTURO C. CUELLAR, JR., obtained the agreement of QUINTANILLA, to obtain the
agreement of another commissioner to accept bribes in exchange for the agreement to take official
action as a Weslaco City Commissioner to benefit Company A and Company B, such as by voting
to grant them contracts with the city. QUINTANILLA obtained the agreement of TAFOLLA to
take official action as a Weslaco City Commissioner to benefit Company A and Company B, such
as by voting to grant them contracts with the city in exchange for bribe payments paid ffom LOPEZ
through QUINTANILLA. l

30. In or about 2012, Person B recruited Person C to funnel bribe payments to LOPEZ,
Person C agreed to do so in exchange for the agreement that Company C would receive
subcontracts on the WTP and contracts with the City of Weslaco. JOHN F. CUELLAR and
TAFOLLA agreed, through LOPEZ,,ARTURO C. CUELLAR, JR., and QUINTANILLA, to
take official action as a Weslaco City Commissioner to benefit`Company C, such as by voting to
- grant it contracts With the city, in exchange for bribe payments

The Water Treatment Facilities
The N W WTP

31. On or'about March 25, 2008, JOHN F. CUELLAR made a motion to grant a
professional services contract to Company A to perform engineering services to rehabilitate the
WTP and to construct a new NWWTP. On the same date, JOHN F. CUELLAR voted in favor

l of that motion. y \
32. ln or about May 2008, in the absence of Weslaco’s mayor, JOHN F. CUELLAR

executed a'prof`essional services agreement with Company A.

10

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 11 of 34

33. v On or about November 4, 2008, JOHN F. CUELLAR made a motion to place
additional projects under Company A’s contract. On the same date, JOHl\l F. CUELLAR voted
in favor of that motion.

34. On or about August 18, 2009, JOHN F. CUELLAR spoke against=a motion to
reprioritize the 2007 bond funds to shift money from the NWWTP to the WTP, the contracts for
both of which had been granted to Company A. The effect of the shifting of funds, as proposed,
Would have been to reduce the total amount of money due to Company A under the contracts On
- the same date, JOHN F. CUELLAR voted to oppose that motion, instead asserting to the
commission that the NWWTP\ and WTP be given equal si gnificance, keeping the amount of money
due to Company A under the contracts the same. Despite JOHN F. CUELLAR’s vote', the motion
carried.

35. On or about September l, 2009, JOHN F. CUELLAR took the following actions:

a. 1 made a motion before the commission to suspend Robert’s Rules of Order
to allow the commission to reconsider JOHN F. CUELLAR’s motion that the NWWTP
and WTP be considered with equal importance with regard to apportioning the 2007 bond

funds, an initiative that had been defeated at the August 18, 2009 meeting; l

b. voted in favor of the motion to suspend'Robert’s Rules of Order to allow
the commission to reconsider JOHN F. CUELLAR’s motion that the NWWTl’ and WTP
be considered with equal importance with regard to apportioning the 2007 bond funds;

c. made a motion before the commission that the NWWTP and WTP be
considered with equal importance with regard to apportioning the 2007 bond funds; and

d. voted in favor of the motion that the NWWTP and 'WTP be considered with

equal importance with regard to apportioning the 2007 bond funds

ll

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 12 of 34

The WTP

36. ln or about 2011, JOHN F. CUELLAR advised and pressured city staff to grant
no-bid contracts to Company A and Company B to design and-construct a new WTP.

37. On or about January 18, 2011, JOHN F. CUELLAR voted to authorize the city
manager and the city attorney to negotiate a new professional services agreement with Company
A to prepare a preliminary engineering report on the WTP.

38. On or about August 16, 2011,

. a. JOHN F. CUELLAR made a motion before the commission to approve

the preliminary engineering report on the WTP prepared by Company A;

b. JOHN F. CUELLAR and TAFOLLA voted to approve the preliminary

engineering report on the WTP prepared by Company A; and v

c. JOHN F. CUELLAR and TAFOLLA voted to declare that the WTP was
exceeding capacity and failing to meet public water demand, thereby creating an imminent
threat to public health and safety. This declaration allowed the commission to directly
grant construction contracts to address violations issued by TCEQ, bypassing ordinary
bidding and qualification procedures

39. On or about September 8, 2011, JOHN F. CUELLAR and TAFOLLA took the
following actions:

a. voted to authorize the city manager to negotiate a preconstruction services
contract with Company A for the WTP; and

b. voted in favor of a motion for the city manager to negotiate a contract with

Company B for the design of an expansion to the WTP and associated projects-

12

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 13 of 34

Due to the declaration from the August 16, 2011 meeting that the WTP represented an imminent
threat to public health and safety, the commission was able to grant these contracts without the
ordinary competitive bidding and qualification process

40. On or'about October 6, 2011, TAFOhLA voted to approve a professional services
agreement with Company B for the design of the WTP and a professional services agreement with
Company A for the pre~construction services for the WTP. f

41. On or about March 27, 2012, JOHN F. CUELLAR and TAFOLLA voted to
authorize the mayor to execute a contract, valued at approximately $38.5 million, with Company
A for the expansion of the WTP. and to authorize city staff to amend the city: budget- to
accommodate the $38.5 million contract with Company A.

42. On or about June 5, 2012, JOHN F. CUELLAR and TAFOLLA voted to approve
the City of Weslaco’s entering into a professional services agreement with Company C.

43. 1n or about 2012', Person A and Person B told LOPEZ that they needed the
commission to approve an amendment increasing the price of Company B’s contract with the city.
Person A and Person B told LOPEZ that the additional funds from this amendment would enable
Person B to continue paying LOPEZ, so that LOPEZ could, in turn, continue paying others

44. On or about September 20, 2012, JOHN F. CUELLAR and TAFOLL€A voted to
approve an amendment to the contract with Company B to include automation and daily
construction inspection in an amount not to exceed $2,978,950, to authorize a budget amendment
as appropriate, and to authorize the mayor to execute any related documents l

The SW WTP

45. ln or about 2013, JOHN F. CUELLAR advised and pressured city staff, including

the city manager, to grant contracts to Company B.

1 3 . '

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 14 of 34

d 46. On or about July 16, 2013, JOHN yF. CUELLAR and TAEGLLA voted to amend
the city’s contract with Company B to authorize Company B to prepare a preliminary engineering
report for repairs to the SWWTP.

47. On or about September 2, 2014, JOHN F. CUELLAR and TAFOLLA voted to
approve the final preliminary engineering report for the SWWTP, prepared by Company B, and
authorize a budget amendment to pay Company B for the report.

48. JOHN F. CUELLAR and TAFOLLA made the motions, cast the votes, and took

the other official actions referenced in paragraphs 28 through 47 in their official capacities as

Weslaco City Commissioners during Weslaco City Commission meetings

Other Acts

49. JOHN F. CUELLAR, ARTURO C. CUELLAR, JR., QUINTANILLA,
LOPEZ, and TAFOLLA, and their co-conspirators used wire communications i`n interstate
commerce, such as mobile messaging applications email, and interstate bank transfers, in
furtherance of the scheme to defraud.

_50. ln or about February 2016, LOPEZ sent to QUINTANILLA, vial electronic
messages over a cellular telephone, questions that LOPEZ wanted TAFOLLA to ask in upcoming
city commission meetings These questions were crafted to benefit Company B in its attempts to
recover payments for the WTP from the City of Weslaco, after the city stopped paying Company
B.

51. On or about September 1, 2016, LOPEZ and Person B discussed the money still
owed to LOPEZ as part of the bribery scheme and discussed how Person B would provide the

remaining funds to LOPEZ.

14

Case 7:19-cr-00522 Document 30 Filed on`04/09/19 in TXSD Page 15 of 34

Bribe Payments

Pamenrs to LOPEZ

52. ln or about 2008, Company B began paying LOPEZ approximately $l7,000 per
month.

53. ln or about February 2011, around the time that JOHN F. CUELLAR voted to
approve the professional services agreement with Company A to prepare a preliminary engineering
report on the WTP, Company B increased the amount paid on a monthly basis to LC;)PEZ from
approximately $17,000 to approximately $25,000 to $40,000 per month.

54. From in or about June 2012 to in or about May 2014, Person B paid a total of
approximately $300,000, in four payments of approximately $75,000 each, to LOPEZ under the
pretense that Person B was leasing a hunting property that belonged to LOPEZ. In truth, these
purported lease payments were another way for Person B to pay bribe money to LOPEZ,

55. In all, from in or about April 2008 through in or_about l)ecember 2015, Person B '_
and Company B paid over approximately $2.5 million to LOPEZ in regular payments of
approximately $1,000 to approximately $75,000. l

56. On or about April 2012, shortly after JOHN F. CUELLAR and TAFOLLA voted l
to authorize the mayor to execute the $38.5 million contract with Company A, Person C made a
payment of approximately $85,000 to LOPEZ, From that point forward,`Person C made payments
ranging from approximately $75,000 to approximately $150,000 to LOPEZ at various periods
throughout the year, until approximately July 2014,

57. From in or about April 2012 through in or about July 2014, Company C paid over

approximately $1.6 million to LOPEZ,

15

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 16 of 34

Payments to ARTURO C. CUELLAR, JR.

58. LOPEZ shared the money he received from Company B and Company C With v
ARTURO C. CUELLAR, JR. through monthly payments of approximately SS,OOO to ARTURO
C. CUELLAR, JR., beginning at least by on or about March 26, 2008, so that ARTURO C.
CUELLAR, JR. could pay bribes to JOHN F. CUELLAR.

5 9. In or about May 2011, LOPEZ’s monthly payments to ARTURO C. CUELLAR,
JR. increased, ranging from approximately $10,000 to more than $60,000 approximately monthly.

60. Through these monthly payments, from in or about March 2008 through in or about
November 2014, LOPEZ paid approximately $1,398,000 to ARTURO C. CUELLAR, JR.

Pavments to JOHN F. CUELLAR

61. ln or about April 2011, ARTURO C. CUELLAR, JR. directed employees of
Company D to begin making semi-monthly payments of approximately $5,000 to $7,500 to JOHN
F. CUELLAR, despite the fact that JOHN F. CUELLAR was not providing services to Company
D. Company D’s employees complied.

62. From in or about April 2011 through in or about November 2014, AR:TURO C.
CUELLAR, JR. paid approximately $405,000 to JOHN F. CUELLAR through Company D in
semi-monthly payments ranging from approximately $5,000`to approximately $7,500, disguised
as payments for legal services that were never rendered, so that JOHN F. CUELLAR would take
official actions to benefit Company A, Company B, and Company C .

63. The payments from LOPEZ to ARTURO C. _CUELLAR, JR. and the payments
from Company D to JOHN F. CUELLAR stopped promptly in November 2014 upon JOHN F.

CUELLAR’s loss of his re~election bid for the commission. _

16

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 17 of 34

Pavment of Bribes to JOHN F. CUELLAR through GARCIA

64. ln or about December 2012, GARCIA agreed to assist LOPEZ and ARTURO C.
CUELLAR, JR. in providing approximately $90,000 in bribe payments to JOHN F. CUELLAR
using GARCIA’s law practice and IOLTA account. LOPEZ agreed with GARCIA that, in
exchange for GARCIA’s assistance in providing bribe funds to JOHN F. CUELL¢‘;R, LOPEZ
and ARTURO C. CUELLAR, JR. would help Person D, a friend of GARCIA, obtain
employment l ;

65 . On or about December 18, 2012, LOPEZ wrote Check No. 1109 from Lone Star
Bank Acct. No. ****9303 to GARCIA in the amount of $60,000 and provided instructions for
GARCIA to pay those funds to JOHN F. CUELLAR. l

66. On or about December 19, 2012, GARCIA deposited Check No. 1109 for $60,000
from LOPEZ into Lone Star National Bank Acct. No. ****9362, one of GARCIA’s IOLTA
accounts l f

67. On or about December 19, 2012, GARCIA wrote Check No. 1022 from Lone Star
National Bank Acct. No. ****9362, one of GARCIA’s IOLTA accounts, in the amountiof $40,000
to JOHN F. CUELLAR,

68. On or about December 19, 2012, GARCIA Wrote Check No. 1184 from Bank of
America Acct. No. ****9717, one of GARCIA’s lOLTA accounts, in the amount of l$20,000 to
JOHN F. CUELLAR, -

69. On or about December 19, 2012, JOHN F. CUELLAR deposited Check Nos 1022
and 1184 from Lone Star National Bank Acct. No. ****9362 and Bank of America Acct. No.
****9717, in the amounts of $40,000 and $20,000, respectively, into lnter National Bank Acct.

No. **623.

17

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 18 of 34

70. On or about January 29, 2013, LOPEZ wrote Check No. 1228 from Lone Star Bank
Acct. No. ****9303 to GARC_IA in the amount of $40,0_00 and provided instructions for
GARCIA to pay those funds to JOHN F. CUELLAR.
71. On or about January 30, 2013, GARCIA deposited Check No. 1228 from Lone
Star Bank Acct. No. ****9303 into Lone Star National Bank Acct. No. ****9362, one of
GARCIA’s IOLTA accounts
n 721 on or about March 12, 2013, GARCIA wrote Check NO. 1028 from Lone star
' National Bank Acct. No. ****9362, one of GARCIA’s IOLTA accounts, in the amount of $15 ,000
to JOHN F. CUELLAR. 4
73. On or about March 13, 2013, JOHN F. CUELLAR deposited check no. 1028 from
Lone Star National Bank Acct. No. ****9362, in the amount of $15,000, into lnter National Bank
Acct. No. **623. b f
‘_ 74. On or about April .12, 2013, GARCIA wrote Check l\lo. 1030 from Lone Star '
National Bank Acct. No. ****9362, one of GARCIA’s IOLTA accounts, in the amount of $15,000
to JOHN F. CUELLAR, l
75. On or about April 15, 2013,' JOHN F. CUELLAR deposited Check No. 1030 from
Lone Star National Bank Acct. No. ****9362, in the amount of 815,000, into Inter National Bank '
Acct. No. **623.
76. ln or about 2013, LOPEZ, ARTURO C. CUELLAR, JR., and GARCIA
discussed GARCIA’s payments to JOHN F. CUELLAR using GARCIA’s IClLTA account.
77. In or about August 2014, ARTURO C. CUELLAR, JR., and JOHN F.
CUELLAR helped Person D obtain employment with the City of Weslaco in exchange for

GARCIA’s assistance in providing bribe funds to JOHN F. CUELLAR.

18

Case 7:19-cr-00522 Docuinent 30 Filed on 04/09/19 in TXSD Page.19 of 34

Pa@ents to TAFOLLA
78. ln or about 201 1, LOPEZ began writing checks to QUINTANILLA approximately

once per month, in amounts ranging from approximately $500 to approximately $3,500. .
QUINTANILLA cashed these checks and provided approximately half of the cash to TAFOLLA.

79. From on or about September 15, 2011 to in or about October 22, 2014, LOPEZ v
wrote approximately 41 checks drawn on Lone Star National Bank Acct. Nos ****9303,
****5069, and ****9214 to QUINTANILLA, in the amount of approximately $500 to
approximately $5,000 each, for a total of $85,950, so that QUINTANILLA could make bribe
payments to TAFOLLA. QUINTANILLA converted these checks to cash at a Lone Star National
Bank branch. `

All in violation of Title 18, United States Code, Sections 1343, 1346, and 1349.

COUNTS TWO to SEVEN
18 U.S.C. §§ 1343, 1346
(Honest Services Wire Fraud)

80. Paragraphs 1-79 are incorporated by reference as though fully set forth herein
81. From in or about 2008 and continuing through in or about December 2016, in the
Southern District of Texas and elsewhere, the defendants

RICARDO QUINTANILLA,
also known as “Richard”
JOHN F. CUELLAR,
ARTURO C. CUELLAR, JR.,
also known as “A.C.,”
and
DANIEL vJ. GARCIA

LOPEZ and TAFOLLA, and others known and unknown to the grand jury, devised and intended
to devise a scheme and artifice to defraud the City of Weslaco, the Weslaco City Commission, and
the citizens of Weslaco of their intangible right to the honest services of JOHN F. CUELLAR

and TAFOLLA through bribery; to wit, on or about the dates set forth below, in the Southern

19

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 20 of 34

District of Texas and elsewhere, the defendants for the purpose of executing and attempting to
execute the scheme and artifice to defraud and deprive, transmitted and caused to be transmitted .
by means of wire communications in interstate and foreign commerce the following writings,

signs, signals, pictures and sounds:

 

 

 

 

 

COUNT DATE NATURE OF WIRE
_ Email from Person B to an employee of the City of
2 April 25 , 2014 Weslaco regarding amendments to the WTP.
4 Email from LOPEZ to`Person B regarding argument to
3 May 18, 2015 make to the City as to the benefits of the SW WTP.
, ` d Email from LOPEZ to Person B regarding arguments to
4 ~ July 6, 2015 make to the City as to the benefits of the WTP.
» Email from employee of Company B'to an employee of
5 September 2, 2015 the City of Weslaco and Person B submitting a monthly
status report on the WTP. 1

 

Email from employee of Company B to an employee of
the City of Weslaco and Person B submitting a monthly

 

6 October 5’ 2015 status report on the WTP.
Email from employee of Company B to an employee of
7 December 21, 2015 the City of Weslaco and Person B submitting invoices for

work conducted on the WTP.

 

 

 

 

 

All in violation of Title 18 United States Code, Sections 1343, 1346, and 2.

COUNT EIGHT
18 U.S.C. § 666(a)(2)
(Federal Program Bribery)

82. Paragraphs 1-79 of this Indictrnent are re-alleged as if fiilly set forth herein.
83. From in or about August 2011, up to and including in or about November'2014, in
the Southern District of Texas and elsewhere within the jurisdiction of the court, the defendant,

RICARDO QUINTANILLA,
also known as “Richard”

20

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 21 of 34

did corruptly give, offer, or agree to give a thing of value to any person intending to influence and
reward an agent of the City of Weslaco, a local government that received benefits in excess of
$10,000 pursuant to a Federal program involving a grant, contract, subsidy, loan guarantee, and
other forms of Federal assistance in 2014, in connection with any business transaction, or series
of transactions of such State government and agency involving something of value of $5,000 or
more‘: namely, QUINTANILLA gave, offered, and agreed to give cash to TAFOLLA, a public
official of the City of Weslaco, intending to influence and reward TAFOLLA in connection with
the contracts for the construction and rehabilitation of the city’s water treatment facilities
All in violation of Title 18, United States Code, Sections 666(a)(2) and 2.
COUNT NINE

18 U.S.C. § 666(a)(2)
(Federal Program Bribery)

84. Paragraphs 1~79 of this Indictrnent are re~alleged as if fully set forth herein.
85. - From in or about March 2008, up to and including in or about November 2014, in
the Southern District of Texas and elsewhere within the jurisdiction of the court, the -defendant,

ARTURO C. CUELLAR, JR.,
also known as “A.C.”

did corruptly give, offer, or agree to give a thing of value to any person intending to influence and
reward an agent of the City of Weslaco, a local government that received benefits in excess of
$10,000 pursuant to a Federal program involving a grant,. contract, subsidy, loan guarantee, and
other forms of Federal assistance in 2014, in connection with any business transaction, or series
of transactions of such State government and agency involving something of Value of $5,000 or
more: namely, ARTURO C. CUELLAR, JR. gave, offered, and agreed to give cash triy JOHN F.

CUELLAR, a public official of the City of Weslaco, intending to influence and reward JOHN F.

21

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 22 of 34

CUELLAR in connection with the contracts for the construction and rehabilitation of the city’s
water treatment facilities
All in violation of Title 18, United States Code, Sections 666(a)(2) and 2.
COUNT TEN

18 U.S.C. § 666(a)(1)(B)
(Federal Program Bribery)

86. Paragraphs 1~79 of this lndictment are re~alleged as if fully set forth herein

87. From in or about March 2008, up to and including in or about November 2014, in
the Southern District of Texas and elsewhere within the jurisdiction of the court, the defendant,

JOHN F. CUELLAR

a sitting commissioner of the City of Weslaco, a local government that received benefits in excess
of $10,000 pursuant to a Federal program involving a grant, contract, subsidy, loan guarantee, and
other forms of Federal assistance in 2014, did corruptly solicit and demand for his own benefit,
and accepted and agreed to accept something of- value, that is money, intending to be influenced
and rewarded in connection with any business transaction, or series of transactions of local
government and agency involving something of value of $5,000 or more: namely,i JOHN F.
CUELLAR, a public official of the City of Weslaco, solicited, demanded, accepted and agreed to
accept money from ARTURO C. CUELLAR, JR., intending to be influenced and rewarded in
connection with the contracts for the construction and rehabilitation of the city’s water treatment
facilities

All in violation of Title 18, United States Code, Sections 666(a)(1)(B) and 2.

COUNT ELEVEN
18 U.S.C. § 1956(h) _
(Conspiracy to Launder Monetary Instruments)

88. Paragraphs 1-79 of this indictment are re-alleged as if fully set forth herein

22

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 23 of 34

89. From in or about March 2008 and continuing through in or about December 2016,
in the Southern District of Texas and elsewhere, the defendants
RICARDO QUINTANILLA,
also known as “Richard”
JOHN F. CUELLAR,
ARTURO C. CUELLAR, JR.,
also known as “A.C.,”
and
DANIEL J. GARCIA
LOPEZ, and TAFOLLA did knowingly combine, conspire, and agree With each other and with
other persons known and unknown to the grand jury to commit offenses against the United States
in violation of Title 18, United States Code, Section 195 6(a)(1)(B)(i), to wit: to knowingly conduct
and attempt to conduct a financial transaction which in fact involved the proceeds o'f specified
unlawful activity, that is bribery of a public official, knowing that the transaction was designed in
whole or in part to promote specified unlawful activity and conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified unlawful activity.¢ '
All in violation of Title 18, United States Code, Sections 1956(h).
COUNTS TWELVE to NINETEEN
18 U.S.C. § 1956(a)
(Money Laund'ering)
90. Paragraphs 1-79 of this Indictrnent are re-alleged as if fully set forth herein
91. On or about the dates listed below, in the Southern District of Texas and elsewhere,

the defendant,

RICARDO QUINTANILLA,
also known as “Richard”

knowing that the property involved in the financial transactions listed below represented the
proceeds of some form of unlawful activity, that is bribery of a public official, knowingly and

willfully conducted and caused to be conducted the financial transactions designed in whole or in

23

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 24 of 34

part to promote specified unlawful activity, that is, bribery of a public official, and conceal and

disguise the nature, location, source, ownership, and control of the proceeds of specified unlawful

activity, with each transaction affecting interstate commerce, in that QUINTANILLA withdrew

funds from the bank account at the financial institutions identified below:

 

Count

Date
(on or about)

Financial Transaction

: Total
A'mount of
Transaction

 

12

Aprii 16, 2014

Conversion of check #1703, drawn on Lone _
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

.$2,000

 

13

May 8, 2014

Conversion of check #1590, drawn on Lone
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

$2,000

 

14

June 16, 2014

Conversion of check #1544, drawn on Lone
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

;$2,000

 

15

Ju1y31, 2014

Conversion of check #1631, drawn on Lone
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

§$2,000

 

16

August 9, 2014

Conversion of check #1636, drawn on Lone
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

$5,000 .

 

17

August 18, 2014

Conversion of check #-1642, drawn on Lone
Star National Bank Acct. No. ****.9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

‘$2,000

 

19

 

 

September 5, 2014

 

Conversion of check #1634, drawn on Lone
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

 

$5,000

 

24

 

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 25 of 34

 

Conversion of check #1739, drawn on Lone
Star National Bank Acct. No. ****9303, made
out to QUINTANILLA, to cash at Lone Star
National Bank.

19 october 22, 2014 '$'2,000

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 195 6(a)
COUNTS TWENTY to FORTY-SIX

18 U.S.C. § 1956(a)
(Money Laundering)

92. Paragraphs 1 through 79 of this lndictment are re-alleged as if fully set forth herein
93. On or about the dates listed below, in the Southern District of Texas and elsewhere,
the defendants
JOHN F. CUELLAR
and
ARTURO C. CUELLAR, JR.,

' also known as “A.C.”
knowing that the property involved in the financial transactions listed below represented the
proceeds of some form of unlawful activity, knowingly and willfully conducted and caused to be
conducted the financial transactions listed below, which were designed in whole or in part to
promote, conceal and disguise the nature, location, source, ownership, and control of the proceeds
of specified unlawful activity, that is bribery of a public official, and each transaction affecting

interstate commerce, in that the defendants withdrew funds from the bank account at the financial

institutions identified below:

 

Count Date Financial Transaction Total Amount
(on or about) ` of Transaction
Deposit of check #26819, drawn on First

Victoria National Bank Acct. No. *****7700,
20 4/10/2014 into lnter National Bank Acct. No. **623 in the $5,000
name of JOHN F. CUELLAR.

 

 

Deposit of check #1701, drawn on Lone Star

21 4/15/2014 Bank Acct. No. ****9303, into Elsa State Bank

 

 

 

 

 

$45,000

 

25

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page' 26 of 34

 

Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR. '

 

221

4/24/2014

Deposit of check #26898, drawn on First .
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR,

$5,000

 

23

5/1/2014

Deposit of check #1720, drawn on Lone Star
Bank Acct.-No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR.

$1;5,000

 

24

5/7/2014

Deposit of check #26950, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR.

$5,000

 

25

5/20/2014

Deposit of check #27083, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR.

$5,000

 

26

6/4/2014

Deposit of check #27165, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR.

$5`,000

 

27

6/10/2014

Deposit of Check #1543, drawn on Lone Star
Bank Acct. No. ****9303, made out to
ARTURO C. CUELLAR, JR.

$15,000

|

 

28

6/18/2014

Deposit of check #27243, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR.

$5,000

 

29

7/1/2014

Deposit of check #1554, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR.

315,000

 

 

30

 

7/9/2014

 

Deposit of check #27353, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR.

 

$5,000

 

26

 

Case 7:19-cr-00522 Document 30 _Filed on 04/09/19 in TXSD Page 27 of 34

 

31

7/23/2014

Deposit of check #27427, drawn on First
`Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR,

$5,000

 

32

7/29/2014

Deposit of check #1567, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR.

$15,000

 

33

7/29/2014

Deposit of check #1570, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR.

35,000

 

34

8/7/2014

Deposit of check #27521, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR,

$5,000

 

35

8/19/2014

Deposit of check #1643, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR.

$1;2,500

 

36

8/20/2014

Deposit of check #27608, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR,

$5,000

 

37

9/11/2014

Deposit of check #27728, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in~the
name of JOHN F. CUELLAR,

$§,000

 

38

9/23/2014

Deposit of check #27794, drawn on First
Victoria National Bank Acct. No. *****7700,
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR,

$5,000

 

39

9/29/2014

Deposit of check #1684, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR.

$25,000

 

 

40

 

10/6/2014

 

Deposit of check #1685, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank

 

330,000

 

27

 

ease 7:19-cr-00522 Document 30 File`ol on 04/09/19 in T)<SD Page 23 of 34

 

Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR. b

 

41

10/8/2014

Deposit of check #27870, drawn on First
Victoria National Bank Acct. No. *****7700, b
into Inter National Bank Acct. No. **623 in the
name of JOHN F. CUELLAR.

i
. $5,000
|

 

42

10/20/2014 '

Deposit of check #1737, drawn on Lone Star
Bank Acct. No. ****9303, into Elsa State Bank
Acct. No. ***1213, in the name of ARTURO
C. CUELLAR, JR. b

$2§5,000

 

43

10/22/2014

Deposit of check #27957, drawn on First
Victoria National Bank Acct. No. *****7700_,

into Inter National Bank Acct. No. **623 in the

name of JOHN F. CUELLAR.

$5`,000

 

44

10/31/2014

Deposit of check #1782, drawn on Lone Star
Bank Acct. No. ****9303, made out to

" ARTURO C. CUELLAR, JR.

$50,000

 

45

11/6/2014

Deposit of check #28009, drawn orr First

victoria National Bank Acct. No. *****7700, '

into inter National Bank'Acct. No. **623 in the
name of JOHN F. CUELLAR. ‘

$§-,000

 

46

 

 

11/24/2014 b

 

Deposit of check #1787, drawn on Lone Star
Bank Acct. No. ****9303, made out to
ARTURO C. CUELLAR, JR.

 

$4,000

 

Aii in vtoiattorr of rttic 18,’Urritcd states codc, section 1956(a) and 2.

94.

95.

defendant,

COUNT FORTY-SEVEN
18 U.S.C. § 1952
(Travel Act)

» Paragraphs 1 through 79 of this indictment are .re-alleged as if fully set forth herein

On or about February 2, 2016, in the Southern District of Texas and elsewhere, the

RICARDO QUINTANILLA,
also known as “Richard”

28

 

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 29l of 34

knowinglyand willfully did use and cause to be used a facility in interstate and foreign commerce,
namely a telephone and a wire and electronic communication with the intent to promote, manage,
establish, carry on, and facilitate the promotion, management, establishment, and carrying on of
an unlawfill activity, namely bribery, contrary to Article XVI, § 41 of the Texas Constitution and
Texas Penal Code § 36.02, and thereafter performed and attempted to perform an act to promote,
manage, establish and carry on, and to facilitate the promotion, management, establishment and
carrying on of the above unlawful activity.
All in violation of Title 18, United States Code, Section 1952(a)(3).
COUNTS FORTY-EIGHT to SEVENTY-FOUR

18 U.S.C. § 1952
(Travel Act)

4 96. Paragraphs 1 through 79 of this lridictrnent are re-alleged as if fully set forth herein
97. On or about the dates listed below, in the Southern District of Texas and elsewhere,
the defendants
JOHN F. CUELLAR .
and ‘
ARTURO C. CUELLAR, JR.,
also known as “A.C.”

' knowingly and willfully did use and cause to be used a facility in interstate and foreigni commerce,
namely a computer network, with the intent to promote, manage, establish, carry on, and facilitate
the promotion, management, establishment, and carrying on of an unlawful activity, 4 namely
bribery, contrary to Article XVI, § 41 of the Texas Constitution and Texas Penal Code § 36.02, '
and thereafter performed and attempted to perform an act to promote, manage, establish and carry

on, and to facilitate the promotion, management, establishment and carrying on of the above

unlawful activity.

29

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 30 of 34

 

Count

Date
(0n or about)

Use of Interstate Facility

 

43

4/10/2014

Deposit of check #26819, drawn on First Victoria National Bank
Acct. No. *****7700, into inter National Bank Acct. No. *"‘623
in the name of JOHN F. CUELLAR, causing the funds to be
routed over a computer network, a facility in interstate commerce

 

49

4/15/2014

Deposit of check #1701, in the amount of $45,000 drawn on Lone ‘
Star Bank Acct. No. ****9303, into Lone Star Bank Acct. No.
***8372, in the name of ARTURO C. CUELLAR, JR., causing
the funds to be routed over a computer network, a facility in
interstate commerce v

 

50

4/24/2014.

Deposit of check #26898, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National '
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

51

5/1/2014

Deposit of check #1720, in the amount of $15,000 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, in the name of ARTURO C. CUELLAR, JR.§ causing
the funds to be routed over a computer network, a facility in
interstate commerce `

 

52

5/7/2014

Deposit of check #26950, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into lriter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce.

 

53

5/20/2014

Deposit of check #27083, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELl|,AR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

54

6/4/2014

Deposit of check #27165, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

 

55

 

6/10/2014

 

Deposit of Check #1543, in the amount of $15,000 drawn on Lone
Star Bank Acct. No. ****9303, made out to ARTURO C.

 

30'

 

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 31 of 34

 

CUELLAR, JR. ,causing the funds to be routed over a computer
network, a facility in interstate commerce

 

56

6/18/2014

Deposit of check #27243, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

57

7/1/2014

Deposit of check #1554, in the amount of $15,000 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, in the name of ARTURO C. CUELLAR, JR.,;causing
the funds to be routed over a computer network, a facility`in
interstate commerce

 

58

7/9/2014

_ Deposit of check #27353, in the amount of $5,000, drawn on First __

Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

59

7/23/2014

Deposit of check #27427, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce '

 

60

7/29/2014

Deposit of check #1567, in the amount of $15,000 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, in the name of ARTURO C. CUELLAR, JR. ,jcausing
the funds to be routed over a computer network, a facility in
interstate commerce

 

61

7/29/2014

Deposit of check #1570, in the amount of $5,000 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, in the name of ARTURO C. CUELLAR, JR.,‘_causing
the funds to be routed over a computer network, a facility in
interstate commerce

 

62

8/7/2014

Deposit of check #27521, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
ininterstate commerce

 

 

63

 

8/19/2014

 

Deposit of check #1643, in the amount of $12,500 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.

 

31

 

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 32 of 34

 

***1213, in the name of ARTURO C. CUELLAR, JR., causing
the funds to be routed over a computer network, a facilitygin
interstate commerce

 

64

8/20/2014

Deposit of check #27608, in the amount of SS,OOO, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

65

9/11/2014

Deposit of check #27728, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

66

9/23/2014

Deposit of check #27794, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

67

9/29/2014

Deposit of check #1684, in the amount of $25,000 drawn,on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, in the name of ARTURO C. CUELLAR, JR., causing
the funds to be routed over a computer network, a facility in
interstate commerce

 

68

10/6/2014

Deposit of check #1685, in the amount of $30,000 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, ] in the name of ARTURO C. CUELLAR, JR.,

causing the funds to be routed over a computer network, a facility
in interstate commerce

 

69

10/8/2014

Deposit of check #27870, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

 

 

70

 

10/20/2014

 

Deposit of check #1737, in the amount of $25,000 drawn on Lone
Star Bank Acct. No. ****9303, into Elsa State Bank Acct. No.
***1213, in the name of ARTURO C. CUELLAR, JR., causing
the funds to be routed over a computer network, a facility in
interstate commerce

 

32

 

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 33 of 34

 

Deposit of check #27957, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank lAcct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

71 10/22/2014

 

Deposit of check #1782, in the amount of $50,000 drawn.on Lone
Star Bank Acct. No. ****9303, made out to ARTURO C.

72 10/31/2014 CUELLAR, JR., causing the funds to be routed over a computer
network, a facility in interstate commerce

 

Deposit of check #28009, in the amount of $5,000, drawn on First
Victoria National Bank Acct. No. *****7700, into Inter National
Bank Acct. No. **623 in the name of JOHN F. CUELLAR,
causing the funds to be routed over a computer network, a facility
in interstate commerce

73 '11/6/2014

 

Deposit of check #1787, in the amount of $4,000 drawn on Lone
Star Bank Acct. No. ****9303, made out to ARTURO C.

74 ' 11/24/2014 CUELLAR, JR., causing the funds to be routed over a computer
network, a facility in interstate commerce

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1952(a)(3) and 2.

_ NoTICE oF CRIMINAL FoRFEITURE
18 U.s.C. § 981(a)(1)(c) and 28 U.s.C. § 2461(c)

1. Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
States Code, Section 2461(0), the United States gives notice to the defendants

RICARDO QUINTANILLA,
also known as “Richard,”
JOHN F. CUELLAR,
ARTURO C. CUELLAR, JR.,
also known as “A.C.,”
and
DANIEL J. GARCIA

that upon conviction of an offense in violation of Title 18, United States Code, Sections 1343,

1349, 666, 1956, and 1952, as charged in Counts 1 through 74 of this Superseding lndictment, all

33

Case 7:19-cr-00522 Document 30 Filed on 04/09/19 in TXSD Page 34 of 34

property, real or personal, which constitutes or is derived from proceeds traceable to such offense,
is subject to forfeiture
Propertv Subiect to Forfeiture
The property subject to forfeiture is approximately $4,100,000. ln the event that a
condition listed in Title 21, United States Code, Section 853 exists the United States will seek to
forfeit any other property of the defendant in substitution up to the total value of the property

subject to forfeiture The United States may seek the imposition of a money judgment

A TRUE BILL: _
_12__ __ _ " `_` " Fi-
/l v v v _ ____ ,_` _ l
FOl<EPERSON_ OF THE GRAND JURY
RYAN K. PATRICK ANNALOU TIROL
United States Attorney Acting Chief

Public lntegrity Se`c_tion

j /Cz/f/ S/ Peter M Nothstein

Roliertd Lop ' '. Peter M. Nothstein

Assistant U " ates Attomey Jessica C. Harvey

Southern Di Texas Trial Attorneys

Email: Roberto.L ez2@usdoj. gov Public integrity Section, Criminal Division
Email: Peter.Nothstein@usdoj . gov
Email: Jessica.Harvey@usdoj . gov

   
 

34

